Scott, J. (dissenting):
I dissent. Reading the debentures, the indorsement upon each and the deed of trust together as they should be read (McClelland v. Norfolk Southern R. R. Co., 110 N. Y. 469; Batchelder v. Council Grove Water Co., 131 id. 42), I am of the opinion that the defendant’s obligation was to pay all of the debentures as they should be redeemable at the price of $533.50. In each of the schedules contained in any of these documents the *174402 debentures falling due in 1911 are included among those to be “redeemed,” so that ño distinction is made, so far as concerns the amount ¡payable, between the indentures which are to he paid and those which are to he “ redeemed.”
That all wére to: be redeemed at the same figure seems to be assured by the provisions indorsed upon each that “ The debentures of this «series shall rank pari passu as a first charge upon the property of the Company as within defined, and without any preference or priority over one another.” Why the company should have issued its obligations apparently for $485 at the same time agreeing to pay them off at the rate of $533.50 is no more evident than it is why it should have referred to a sinking fund which was no sinking fund at all. It may have been to enable it to make a more favorable showing as to its apparent liabilities than the fact warranted. But speculation on that subject is idle.- The point is that it undertook to treat all of its debenturé holders alike. In my opinion the plaintiff is entitled to judgment.
Judgment ordered for defendant, without costs. Order to be settled on notice.